COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00361-CV


NORTHWEST CATTLE FEEDERS,                                          APPELLANTS
LLC; RILEY LIVESTOCK, INC.; AND
JEFF COX

                                        V.

JASON O’CONNELL AND TOM                                             APPELLEES
O’CONNELL

                                     ----------

           FROM THE 271ST DISTRICT COURT OF JACK COUNTY
                     TRIAL COURT NO. 16-06-052

                                     ----------

                                   OPINION

                                     ----------

      This appeal arises from a modern-day cattle rustling scheme. It stems,

according to Jason O’Connell, from a “problem in Texas.”

      Appellants Northwest Cattle Feeders, LLC (Northwest); Riley Livestock,

Inc. (Riley); and Jeff Cox appeal the trial court’s order that granted the special

appearance of appellees Jason O’Connell and Tom O’Connell and that
dismissed claims against the O’Connells for lack of personal jurisdiction.

Appellants contend that the trial court’s order is erroneous because the record

establishes that Texas has personal jurisdiction over the O’Connells on a theory

of specific jurisdiction. We affirm the trial court’s order in part, reverse it in part,

and remand this case to the trial court for further proceedings.

                                    Background

      Midwestern Cattle Marketing, LLC (Midwestern) was a Nebraska cattle

brokering company; the company matched cattle producers with cattle buyers

and made a profit on the difference between the buying and selling prices. Tom

O’Connell was Midwestern’s chief financial officer; his nephew, Jason O’Connell,

was Midwestern’s president.

      Midwestern reached an agreement with Tony Lyon, a Texas resident, to

buy and sell cattle on Midwestern’s behalf. Tony kept the cattle on Lyon Farms

in Perrin, Texas. He had a criminal history: in 2001, he was convicted and

imprisoned for bank fraud. At some point, to facilitate Tony’s buying cattle on

Midwestern’s behalf, Midwestern gave Tony one of its checkbooks along with a

stamp of Jason’s signature to endorse the checks.

      In 2015, Northwest, through its managing member Jeff Cox, agreed to buy

554 steers from Midwestern.        Midwestern issued an invoice that stated that

Northwest was buying the steers for $798,351.19. It recited that the steers were

at Lyon Farms. Riley, an investor in Northwest’s business, issued Midwestern a

check for the full amount of the sale, and Midwestern deposited the check into its

                                           2
account at Points West Community Bank (Points West).           Cox went to Lyon

Farms and saw the 554 steers.

      After Northwest bought the cattle, Cox let them graze in Perrin with the

intention of retrieving them later. He understood that Tony would responsibly

care for the cattle during the interim period and would be compensated for doing

so.   Northwest had previously bought cattle from Midwestern and, on those

occasions, Cox had likewise allowed them to remain under Tony’s control on

Lyon Farms to graze before sending them to another location.

      In June 2015, Points West called Tom and told him that Midwestern’s

account had been overdrawn by over $1 million. Tony had led the O’Connells to

believe that Midwestern would soon receive $5 million from a check written from

George Cattle Company to buy cattle from Midwestern. But when Tom went to

the bank, the bank’s president expressed his concern that Midwestern was the

victim of a check-kiting scheme by Tony, who had control over his own account

in Texas and over Midwestern’s account in Nebraska. As explained by Tom,

      [Midwestern] had given [Tony] our checking account. [Tony was]
      writing a number of checks on our account, and we would . . .
      deposit it back to our account to cover those checks. . . . And
      everything was fine as long as . . . deposits came back into
      [Midwestern’s] checking account.

             Once the music stopped, . . . there [were] no seats to be sat
      in, and Midwestern was left holding the bag on a $5,020,000 deposit
      that was no good. So it drained all of the money that we had in our
      account [and] left us with a $1.3 million overdraft.




                                       3
      Tom informed Jason about the overdraft, and after meeting with Tom in

Nebraska, Jason told Tom that he was “going to head to Texas and see if [he

could] get to the bottom of this.” Jason asked Tim Correll, a business associate,

to go with him to Texas to “get this figured out.”

      Jason drove all night to reach Texas. On the way, Correll advised Jason

to inform Midwestern’s customers about what was happening. While on his way

to Texas, Jason called Cox, told him that there was a “problem in Texas,” and

asked him to come to Tony’s property.

      On the morning of July 1, 2015, Jason confronted Tony at his property.

Tony confessed to Jason that “there [was] no money, [that] he had committed

fraud, [and that] there was no George Cattle Company.” Jason, with Correll’s

assistance, decided to seize all of the cattle on Tony’s property. That day, Tony

and Jason signed a handwritten document stating:

      Approx 850 head of cows, calves, bulls located in and around
      Perrin[,] Texas are owned by [Midwestern and] Points West . . . .
      Cattle are roaming on pasture land owned or leased by Lyon Farms.

           Lyon Farms agrees to provide care in a husbandly fashion and
      not move any cattle off pasture without the knowledge of Jason
      O’Connell or Tom O’Connell[,] owners of [Midwestern].

Tony later testified in a deposition,

      As soon as [Jason] got to Perrin he sat down . . . and wrote this up
      and had [me] sign it, which I would not have signed if I had known
      the cattle [were] not going to Brule, Nebraska.[1]

      1
       Northwest Cattle Feeders has a Brule, Nebraska address. Midwestern
has a Sidney, Nebraska address.

                                          4
            ....

             . . . [Jason] knew what he was wanting to do and he just [sat]
      down and wrote everything out. And he said, . . . I’m going to write
      this out, I need you to start gathering the cattle, bring[] them into this
      set of pens, we’re going to have trucks, we’re going to start sending
      all this stuff to Nebraska to Jeff’s Northwest Cattle Feeders, and
      we’re going to let it all wash itself out in Nebraska. And I said, that’s
      fine.

            ....

            . . . I signed off because [the cattle were] supposed to be
      going to Nebraska. If he would have said, we’re going to send them
      to here and there and yonder, I would not have signed off . . . .

      For the next several days, Jason managed the seizure of all of the cattle—

approximately 900 head—from Lyon Farms and moved them away from there.

The 554 steers that Northwest had bought from Midwestern and that Cox had

believed to be at Tony’s property were not among the cattle that Midwestern

seized. While the cattle were still being seized from Lyons Farms, Cox arrived

there and confronted Tony about the steers; Tony said that he had sold them to

another party. Midwestern eventually sold most of the cattle that it seized; it

transferred forty-one of them to Northwest.

      To repay the overdraft to Points West, the O’Connells signed a note on

behalf of Midwestern and in their individual capacities.2 They informed Points

West that they intended to use proceeds from the sales of the seized cattle to

help repay the overdraft.


      2
      The record indicates that Points West had personal guarantees from
Jason and from Tom on Midwestern’s checking account.

                                          5
      Northwest and Riley sued several parties, including Midwestern and Tony.

In their original petition, among other causes of action, they pleaded for a

constructive trust over proceeds from sales of cattle seized by Midwestern;

alleged that Midwestern had committed fraud and had unjustly enriched itself;

alleged that Midwestern had breached its contract for the sale of the steers;

pleaded that upon seizing cattle from Tony, Midwestern had committed

conversion; and alleged that Tony had committed fraud for which Midwestern

was liable because Tony was Midwestern’s agent. They further pleaded that the

O’Connells, acting for Midwestern, had seized 892 cattle from Tony while

representing to Cox that the “seized cattle would be used to try to ‘make whole’

both Cox and Midwestern Cattle.” They alleged that Midwestern had delivered

only 41 of the cattle to Northwest, had sold the remaining cattle, and had retained

the proceeds.

      Midwestern filed a special appearance, alleging that Northwest and Riley’s

pleading did not establish personal jurisdiction over Midwestern. After Northwest

and Riley filed a response to the special appearance, the trial court denied it.

      Midwestern joined Cox as a third-party defendant,3 pleading for a

declaratory judgment that Midwestern had delivered the steers under its contract

with Northwest, that Cox had formed a partnership with Tony for the steers to

graze on Tony’s property, and that Cox was liable for any damages incurred by


      3
       See Tex. R. Civ. P. 38(a).

                                         6
Northwest for the loss of the steers. Cox answered Midwestern’s claims against

him and brought counterclaims under the Texas Theft Liability Act, for breach of

contract, and for quantum meruit. Additionally, he pleaded that because Jason

and Tom had denuded Midwestern of its corporate assets, they were individually

and derivatively responsible for any liability upon Midwestern.

      Northwest and Riley amended their petition multiple times. In their third

amended petition, they added the O’Connells as defendants.4 They pleaded that

the O’Connells had sufficient contacts with Texas to support personal jurisdiction

and that jurisdiction over them would not offend traditional notions of fair play and

substantial justice. They also alleged that the claims they asserted against the

O’Connells arose out of transactions that had occurred in Texas.

      More specifically, with respect to the events that occurred upon the

O’Connells’ discovery of Tony’s fraudulent check-kiting scheme, Northwest and

Riley pleaded the following:

      Jeff Cox was told by representatives of [Midwestern] that “we have a
      problem” in Texas. . . .

            In several conversations that followed, Jeff Cox was led to
      believe by Jason O’Connell that efforts were underway to collect any

      4
        Northwest and Riley joined together as plaintiffs in their third amended
petition. Although some of the claims in the third amended petition designate
only Northwest as the claimant, for simplicity, we will generally refer to the claims
included in the third amended petition as “Northwest and Riley’s” claims.

       Northwest and Riley also sued O’Connell Cattle Company, LLC; OC Cattle
Brokers, LLC; and Points West. The claims against those defendants are not at
issue in this appeal.

                                         7
cattle found in the possession of Lyon Farms in Texas, and that the
cattle collected would be used to help try to make all those impacted
by Tony Lyon’s fraudulent scheme whole, including [Northwest].
Specifically, Jeff Cox was led to believe that [Midwestern],
[Northwest,] and other victims would be acting together as a “team”
in order to recover any losses from the fraudulent scheme . . . .

       In reliance upon the representations by Jason O’Connell, Jeff
Cox (at all times acting as [Northwest and Riley’s] representative)
refrained from taking any direct action to take possession of cattle
found at Lyon Farms. Instead, acting consistently with what Jeff Cox
was told by Jason O’Connell, [Northwest] accepted shipment of
approximately 41 head of cattle taken from Lyon Farms for feeding
and care. [Northwest] cared for the cattle, incurring approximately
$16,193.11 in costs. After finish out, the cattle were sold . . . . The
net proceeds paid were $61,268.20. In compliance with the
representations of Jason O’Connell that the cattle seized were for
the mutual benefit of [Northwest and Midwestern], Jeff Cox directed
that the checks issued by [the buyer] be made payable to both
[Northwest and Midwestern].

       However, as it turns out, Jason O’Connell was not acting for
the mutual benefit of [Northwest and Midwestern]. Instead, Jason
O’Connell headed to Texas following a late June meeting with [Tom]
and their bankers at Points West Community Bank. As a result of
this meeting, Jason O’Connell [went] to Texas to confront Tony
Lyon. His actions confirm that Jason O’Connell [and] Tom O’Connell
. . . intended to take any cattle found in the possession of Lyon
Farms for the exclusive benefit of [Midwestern].

      By July 1, 2015, Jason O’Connell was in Texas . . . taking
inventory of the cattle found in the possession of Lyon Farms. Jason
O’Connell then drafted a document for signature by . . . Tony Lyon in
order to “confirm” ownership of approximately 850 head of cattle
found on Lyon Farms. . . .

      ....

     . . . After the initial shipment of the 41 head of cattle [to
Northwest], the remaining cattle were dispatched to various locations
in North Texas and sold over the course of July, August,
September[,] and October.            According to [Midwestern],
approximately 585 head of the seized cattle were sold for

                                  8
      approximately $907,769.98, and this sum was applied to the
      overdraft . . . .

             ....

               When the fraudulent scheme unraveled, rather than take care
      of [Midwestern’s] customers victimized by the scheme, Jason
      O’Connell and Tom O’Connell sought to protect [Midwestern] first,
      which caused further harm to victimized customers such as
      [Northwest]. Through fraudulent representations and other wrongful
      conduct, Jason O’Connell and Tom O’Connell, with the help of
      others, have caused further damages to [Northwest] beyond the
      initial harms resulting from the fraudulent conduct of [Midwestern’s]
      agent – Tony Lyon.

      From these facts, Northwest and Riley pleaded a fraud claim against

Jason, alleging that he had falsely represented that “[Northwest and Riley] would

receive a share of the proceeds from the cattle seized from Lyon Farms . . . and

that [Midwestern] and [Jason] would act in the joint interest of [Midwestern] and

[Northwest] as a ‘team’ with respect to [recovering losses with] the seized cattle.”

Northwest and Riley also pleaded a claim of fraud by nondisclosure against

Jason and Tom, alleging that they had a duty to disclose facts related to the

seizure of cattle from Lyon Farms, that they did not disclose the facts, and that

their failure to disclose “induced [Northwest] to refrain from taking any action with

respect to the cattle in the possession of Lyon Farms so that” Midwestern, Jason,

Tom, and Points West “would receive the exclusive benefit of proceeds from

selling the seized cattle.”

      Northwest and Riley also pleaded that Tom was liable for such fraud by

nondisclosure because he retained benefits of the fraud and therefore ratified it.


                                         9
Further, they pleaded a claim of civil conspiracy to commit fraud against Jason

and Tom, a claim of negligent undertaking against Jason, a claim of breach of

fiduciary duty against Jason and of knowing participation in a breach of fiduciary

duty against Tom, and claims of interference with prospective business relations

and of money had and received against Jason and Tom.             Finally, like Cox,

Northwest and Riley pleaded that Jason and Tom were derivatively responsible

for Midwestern’s liabilities because they had denuded Midwestern of its corporate

assets.

      The O’Connells filed a special appearance, arguing that all of appellants’

claims against them should be dismissed for lack of personal jurisdiction. The

O’Connells argued that they were out-of-state residents “with virtually no contacts

with the State of Texas.” They asserted their sole contact with Texas had been

through Midwestern and that they had never acted in Texas in their individual

capacities.

      Supporting their special appearance, the O’Connells each filed sworn

statements. Jason swore that he has never resided in Texas and has not owned

property here. He stated that any business that he had conducted in Texas,

including the seizure of cattle from Lyon Farms, was as a representative of

Midwestern.     Finally, he swore that travelling to Texas to defend against

appellants’ claims would be burdensome to his business responsibilities. Tom

swore to similar facts.



                                        10
      After considering the parties’ written and oral arguments, the trial court

granted the O’Connells’ special appearance and dismissed appellants’ claims

against them for lack of personal jurisdiction.      The court made the following

findings and conclusions:

                               FINDINGS OF FACT

             1. Jason . . . was at all pertinent times a resident of Colorado
      or Arizona.

           2. Any business Jason . . . conducted in Texas within the last
      seven years has been conducted as a representative of
      [Midwestern].

            3. Jason . . . has not, on his own behalf, conducted business
      or had contact with [Tony], . . . [Northwest], [Riley], or . . . Cox in
      Texas.

            4. Tom . . . is a Nebraska resident.

           5. Any business Tom . . . conducted in Texas within the last
      seven years has been conducted as a representative of
      [Midwestern].

            6. Tom . . . has not, on his own behalf, conducted business or
      had contact with [Tony], . . . [Northwest], [Riley], or . . . Cox in Texas.

            ....

                             CONCLUSIONS OF LAW

             11. [Appellants] did not allege or prove that general jurisdiction
      exists for claims asserted against [the O’Connells].

              12. [Appellants] failed to establish that the Court has specific
      jurisdiction over Jason . . . because: (1) Jason . . . has not
      committed a tort in Texas in his individual capacity; and (2) the
      causes of action asserted by [appellants] do not arise from, and are
      not substantially related to, purposeful contacts made by Jason . . .
      in his individual capacity with Texas.


                                          11
              13. [Appellants] failed to establish that the Court has specific
      jurisdiction over Tom . . . because: (1) Tom . . . has not committed a
      tort in Texas in his individual capacity; and (2) the causes of action
      asserted by [appellants] do not arise from, and are not substantially
      related to, purposeful contacts made by Tom . . . in his individual
      capacity with Texas.

Appellants brought this interlocutory appeal.5

                              Personal Jurisdiction

      Appellants raise four issues on appeal, principally arguing that on a theory

of specific jurisdiction, the record sufficiently establishes the requisites of

personal jurisdiction over the O’Connells.6

The constitutional contours of personal jurisdiction

      The concept of personal jurisdiction flows from the Due Process Clause of

the Fourteenth Amendment and refers to a court’s power to bind a nonresident

party to a judgment. CSR Ltd. v. Link, 925 S.W.2d 591, 594 (Tex. 1996); see

U.S. Const. amend. XIV, § 1. The personal-jurisdiction requirement recognizes

an individual liberty interest in that it protects a defendant against the burdens of

litigating in a distant forum. See Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites

de Guinee, 456 U.S. 694, 702 n.10, 102 S. Ct. 2099, 2104 n.10 (1982).

      The Texas long-arm statute, which sets the limits of personal jurisdiction in

this state, reaches as far as due process allows. CSR Ltd., 925 S.W.2d at 594;


      5
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (West Supp. 2017).
      6
        Appellants do not argue that the O’Connells are subject to the trial court’s
jurisdiction on a theory of general jurisdiction.

                                         12
see Tex. Civ. Prac. & Rem. Code Ann. § 17.042 (West 2015); see also Zinc

Nacional, S.A. v. Bouche Trucking, Inc., 308 S.W.3d 395, 397 (Tex. 2010)

(recognizing that section 17.042’s broad language extends jurisdiction to the

limits of due process).     Accordingly, a Texas court may exercise personal

jurisdiction over a nonresident defendant if the defendant has minimum contacts

with Texas and the exercise of jurisdiction comports with traditional notions of fair

play and substantial justice.    M & F Worldwide Corp. v. Pepsi-Cola Metro.

Bottling Co., 512 S.W.3d 878, 885 (Tex. 2017); Rubinstein v. Lucchese, Inc., 497
S.W.3d 615, 623 (Tex. App.—Fort Worth 2016, no pet.) (citing Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158 (1945)).

      The touchstone of a minimum-contacts analysis is purposeful availment:

the defendant must purposefully avail itself of the privilege of conducting

activities within the forum state, thus invoking the benefits and protections of its

laws. Cornerstone Healthcare Grp. Holding, Inc. v. Nautic Mgmt. VI, 493 S.W.3d
65, 70 (Tex. 2016). Three principles govern our consideration of a defendant’s

purposeful availment:     (1) only the defendant’s contacts with the forum are

relevant, not the unilateral activity of another party or third person; (2) the

defendant’s acts must be purposeful and not random or fortuitous; and (3) the

defendant must seek some benefit, advantage, or profit by availing itself of the

jurisdiction such that it impliedly consents to suit there. M & F Worldwide Corp.,
512 S.W.3d at 886.



                                         13
      A plaintiff may establish a defendant’s “minimum contacts” on bases of

general jurisdiction or specific jurisdiction.    Rubinstein, 497 S.W.3d at 623.

General jurisdiction over a nonresident defendant exists when the defendant’s

affiliations with the forum state are so continuous and systematic as to render it

“essentially at home” there. Searcy v. Parex Res., Inc., 496 S.W.3d 58, 72 (Tex.

2016). General jurisdiction involves a court’s ability to exercise jurisdiction over a

nonresident defendant based on any claim, including claims unrelated to the

defendant’s contacts with the state. M & F Worldwide Corp., 512 S.W.3d at 885.

      Specific jurisdiction, on the other hand, exists when the defendant’s

activities in the forum state, even if isolated or sporadic, beget the liability sued

on; it arises when the plaintiff’s claims link to the defendant’s contacts with the

forum. Searcy, 496 S.W.3d at 67; TV Azteca v. Ruiz, 490 S.W.3d 29, 37 (Tex.

2016), cert. denied, 137 S. Ct. 2290 (2017). In a specific-jurisdiction analysis, we

consider “the relationship between the defendant, the forum state, and the

litigation”; for jurisdiction to attach, the “defendant’s contacts with the forum state

[must be] substantially connected to the alleged operative facts of the case.”

Searcy, 496 S.W.3d at 67, 70; see also Guidry v. U.S. Tobacco Co., 188 F.3d
619, 628 (5th Cir. 1999) (“When a nonresident defendant commits a tort within

the state, . . . that tortious conduct amounts to sufficient minimum contacts with

the state by the defendant to constitutionally permit courts within that state . . . to

exercise personal adjudicative jurisdiction over the tortfeasor and the causes of

actions arising from its offenses or quasi-offenses.”). A plaintiff must establish

                                          14
specific jurisdiction on a claim-by-claim basis unless all the asserted claims arise

from the same forum contacts. M & F Worldwide Corp., 512 S.W.3d at 886.

      Once a plaintiff establishes a nonresident defendant’s “minimum contacts”

through general jurisdiction or specific jurisdiction, it is a “rare case when the

exercise of jurisdiction over that defendant does not comport with traditional

notions of fair play and substantial justice.” MasterGuard L.P. v. Eco Techs. Int’l

LLC, 441 S.W.3d 367, 381 (Tex. App.—Dallas 2013, no pet.). To show that

jurisdiction does not comport with fair play and substantial justice in such a case,

the defendant must present a compelling case that the presence of some

consideration would render jurisdiction unreasonable.       Guardian Royal Exch.

Assur. v. English China Clays, P.L.C., 815 S.W.2d 223, 231 (Tex. 1991).

The parties’ burdens and our standard of review

      The plaintiff and the defendant have shifting burdens in a challenge to

personal jurisdiction. Kelly v. Gen. Interior Constr., 301 S.W.3d 653, 658 (Tex.

2010); see Tex. R. Civ. P. 120a. The plaintiff bears the initial burden of pleading

sufficient facts to establish jurisdiction. See Rubinstein, 497 S.W.3d at 623. The

specially-appearing defendant must then negate all bases of personal jurisdiction

that the plaintiff has pleaded.   Id.   The defendant may do so by presenting

evidence that it has no contacts with Texas or by showing that even if the facts

alleged by the plaintiff are true, they are legally insufficient to establish the




                                        15
propriety of jurisdiction over the defendant.7 See OZO Capital, Inc. v. Syphers,

No. 02-17-00131-CV, 2018 WL 1531444, at *4 (Tex. App.—Fort Worth Mar. 29,

2018, no pet. h.) (mem. op.).        The plaintiff may respond to any evidence

presented by the defendant by presenting evidence that affirms its jurisdictional

allegations. Id. (citing Kelly, 301 S.W.3d at 659).

      “Because the plaintiff defines the scope and nature of the lawsuit, the

defendant’s corresponding burden to negate jurisdiction is tied to the allegations

in the plaintiff’s pleading.” Kelly, 301 S.W.3d at 658. Whether a trial court has

personal jurisdiction over a defendant is a question of law that we review de

novo. M & F Worldwide Corp., 512 S.W.3d at 885.

Northwest and Riley’s direct claims against Jason – minimum contacts

      Appellants argue in their first and second issues that the trial court has

specific jurisdiction over Jason because their claims against him “arise out of his

contacts directed at Texas—the seizure of the cattle from Lyon Farms and the

misrepresentations to” Cox. In Northwest and Riley’s third amended petition—

their live pleading—they segregate their claims related to the 554 steers and their

claims related to the seized cattle. Their direct claims against Jason relate only



      7
        In this appeal, we construe the parties’ briefs as principally arguing about
the jurisdictional significance of facts, not as arguing about any resolution by the
trial court of conflicting, disputed facts. The record does not indicate that the trial
court based its decision on the resolution of conflicting facts, so we will conduct a
matter-of-law review of the facts as pleaded and proved. See Knight Corp. v.
Knight, 367 S.W.3d 715, 724–25 (Tex. App.—Houston [14th Dist.] 2012, no pet.).

                                          16
to the seized cattle.8   Although those claims have varying legal bases, the

essential factual allegations for the claims are the same:      Jason knew that

Northwest and Midwestern were each victims of Tony’s fraud; he represented

that Midwestern would seize the cattle for the benefit of Northwest and

Midwestern with the purpose of helping them both recover from that fraud;

contrary to the representation, he planned to use proceeds from the sale of the

seized cattle only for remediating Midwestern’s losses and for repaying the

overdraft from Points West; he induced Tony to execute a document to give

Midwestern all rights to the cattle; he intended for Northwest to rely on his

representation by refraining to take its own actions to recover its losses, and

Northwest did so; and his representation was false because Midwestern did not

share proceeds derived from sales of the seized cattle.

      Supporting    these   allegations,    Northwest     and   Riley   presented

circumstantial evidence indicating a shared understanding in Texas between

Cox, Tony, Jason, and Tim Correll that Northwest and Midwestern would work

together to manage the seized cattle and to share proceeds from sales.

Northwest also presented evidence that Cox acted according to, and therefore

relied upon, that understanding.



      8
       Thus, we reject Jason’s argument on appeal that in “this case, the subject
matter of the litigation is [Midwestern’s] sale of 554 steers to Northwest.” We
also reject Jason’s unexplained assertion that Northwest and Riley’s claims
against him cannot be “stand alone claims.”

                                       17
      As explained above, Tony testified that when he signed the document that

Jason presented to him after Jason arrived in Perrin, he understood that the

cattle would be moved to Northwest’s property in Nebraska. Cox testified that

when he arrived at Lyon Farms after the exposure of Tony’s fraud, Tony “said . . .

he was going to . . . turn all of his inventory over to us, which would be

Midwestern and myself, and you know, just go from there and . . . try to work this

out.” Cox also testified, “Jason and I and [Tim Correll] talked that we would move

all the cattle to Nebraska to Northwest.” He later testified,

      Jason and Tim . . . who represent Midwestern . . . were here a few
      days prior to me in July [2015]. . . . [W]e were going to take [the
      cattle] to Nebraska, just get them out of here. Well, that wasn’t
      going to work. It’s too hot, different kind of cattle, it wasn’t going to
      work. They sent 37 bred cows and 4 open cows to my feed yard. In
      turn, we kept them there, fed them, calved out what we could. What
      these reflect are the sales of [those] cattle, the cows and calves and
      then the opens that didn’t have calves and so these checks, when I
      took them to the sale barn, we have brand laws in our state that
      whose cattle are these? Well, I have a vested interest in them and
      so does Midwestern, so I had the checks made out to Northwest and
      Midwestern and I’ve retained them in my possession.

             ....

            . . . I got out and talked to Tim and said, you know, where are
      these cattle, what are you guys finding? You know, they were
      around there, had been there for a couple days, three or four days,
      and they were -- we had spoke[n] every day, Jason and Tony and --
      not Tony, but Tim and I had spoke[n] every day while they were
      down there trying to find what they could. I talked to Tim about
      where they were moving them, . . . what we were going to do with
      them as a group. . . . You know, we talked on the phone a couple
      days previous about our plan of action to get them . . . off of the
      property and -- not that Texas is a bad place, but we wanted them in
      Nebraska, just to get them out of here. [Emphases added.]


                                         18
      The pleadings and evidence, considered together, establish that the

shared essence of Northwest and Riley’s direct claims9 against Jason is that he

drove to Texas, made (by himself or through his agent Tim Correll)10

representations in Texas about cattle in Texas, and seized the cattle in Texas

with the intent of acting contrary to the representations.11 Accordingly, we hold

that the pleadings and evidence establish sufficient minimum contacts between

Jason and Texas for the exercise of personal jurisdiction on a theory of specific

jurisdiction, as the claims against Jason arise out his contacts with this state.

See Guidry, 188 F.3d at 628; Searcy, 496 S.W.3d at 67; see also Trois v. Apple

Tree Auction Ctr., 882 F.3d 485, 487–88, 490–91 (5th Cir. 2018) (recognizing the

existence of specific jurisdiction over an Ohio defendant for a fraud claim when

the defendant allegedly made misrepresentations through phone calls to the

      9
       We discuss appellants’ derivative denuding claims against Jason below.
      10
        “[T]he actions of an agent may establish minimum contacts over a
principal.” McFadin v. Gerber, 587 F.3d 753, 761 (5th Cir. 2009), cert. denied,
562 U.S. 827 (2010). Further, we note that fraud may occur when a defendant
transmits a misrepresentation to a plaintiff through a third party as long as the
defendant intended for the misrepresentation to reach the plaintiff and intended
to induce the plaintiff’s reliance. Ernst & Young, L.L.P. v. Pac. Mut. Life Ins. Co.,
51 S.W.3d 573, 578 (Tex. 2001).
      11
        We recognize, as the O’Connells argue, that in a February 2016
deposition, Cox testified that he was not accusing the O’Connells of making false
representations. In Northwest and Riley’s response to the O’Connells’ special
appearance, they alleged that discovery in their suit against Midwestern had
revealed “previously undisclosed actions of [the O’Connells] related to the
seizure of the cattle.” Considering Cox’s statement in his deposition cumulatively
with the remaining evidence in the record, we conclude that the statement does
not negate the trial court’s specific jurisdiction over Jason.

                                         19
plaintiff, who lived in Texas); Patel v. Pate, No. 02-16-00313-CV, 2017 WL
2871684, at *5 (Tex. App.—Fort Worth July 6, 2017, no pet.) (mem. op.) (“A

nonresident who, while physically present in the State of Texas, either makes

statements alleged to be fraudulent or fails to disclose material information that

he is under a duty to disclose is subject to specific jurisdiction in Texas in a

subsequent action arising from the statement or nondisclosure.”).

      Citing Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 573 (Tex.

2007), Jason argues that his alleged misrepresentation cannot support specific

jurisdiction because it is “ancillary” to the litigation. We cannot agree that this

case is analogous to Moki Mac, in which the supreme court held that Texas’s

connection to litigation was too attenuated when the litigation would principally

focus on an alleged wrongful death that occurred in Arizona after the decedent’s

mother read representations from a company’s brochures and websites while in

Texas. See id. at 573, 585–88. Here, the litigation by Northwest and Riley

against Jason will principally focus on his alleged misrepresentation, an event

that occurred in Texas.

      The trial court did not find that Jason did not have sufficient minimum

contacts with Texas in a literal sense; rather, the court appeared to predicate its

ruling on its finding that he made any such contacts only as Midwestern’s

representative, not in his individual capacity. In a hearing on the O’Connells’

special appearance, they relied, in part, on the fiduciary shield doctrine to

contend they could not be individually liable for acts on Midwestern’s behalf.

                                        20
      Appellants, however, argue that an agent who knowingly participates in a

tortious or fraudulent act may be held individually liable to third persons even

though he performed the act as an agent of the corporation. This is the law in

Texas. See Nwokedi v. Unlimited Restoration Specialists, Inc., 428 S.W.3d 191,

201 (Tex. App.—Houston [1st Dist.] 2014, pet. denied).             And although the

fiduciary shield doctrine protects corporate officers in some circumstances from

being subject to jurisdiction on a general jurisdiction theory, it “does not protect a

corporate officer from specific personal jurisdiction as to intentional torts or

fraudulent acts for which he may be held individually liable.” Steamboat Capital

Mgmt. v. Lowry, No. 01-16-00956-CV, 2017 WL 5623414, at *10 (Tex. App.—

Houston [1st Dist.] Nov. 21, 2017, no pet.) (mem. op.); see Trois, 882 F.3d at 492

(holding that the “fact that the court ha[d] personal jurisdiction over [the individual

defendant was] an issue separate from his personal liability for the conduct of the

corporation, which if relevant, would be more appropriately determined on the

merits at a later stage of th[e] litigation”); Nev. Nat’l Advert., Inc. v. Silverleaf

Resorts, Inc., No. 05-16-00694-CV, 2017 WL 655949, at *11 (Tex. App.—Dallas

Feb. 17, 2017, no pet.) (mem. op.) (holding that the “fiduciary shield doctrine [did]

not protect [an individual defendant] from the exercise of specific jurisdiction,

even if all of his contacts with Texas were performed in a corporate capacity”);

Esse v. BP Am. Prod. Co., No. 01-04-00567-CV, 2006 WL 1227724, at *8 (Tex.

App.—Houston [1st Dist.] May 4, 2006, no pet.) (mem. op.) (explaining that

“Texas courts applying the fiduciary shield doctrine have expressly limited its

                                          21
application to attempts to exercise general jurisdiction over a nonresident

defendant”). Therefore, we reject the trial court’s conclusion that it did not have

jurisdiction over Jason because he did not act in his individual capacity in Texas.

      In the part of Jason’s briefing in which he discusses minimum contacts, he

challenges Northwest’s claims of money had and received, tortious interference

with prospective business relations, and negligent undertaking on grounds that

Northwest did not “plead sufficient facts to impose liability” for those claims. He

also argues that Northwest’s fraud by nondisclosure claim fails because he did

not have a duty to disclose information to Northwest.           In their reply brief,

appellants contend that these “arguments are better suited for summary

judgment.”

      We “do not address the merits of the tort claims in reviewing the special

appearance; rather, we . . . analyze the quality and nature of . . . contacts in light

of [the] pleaded tort claims.”     OZO Capital, 2018 WL 1531444, at *6 n.9;

Richardson v. MH Outdoor Media, LLC, No. 14-16-00041-CV, 2016 WL
4921104, at *8 (Tex. App.—Houston [14th Dist.] Sept. 15, 2016, no pet.) (mem.

op.) (declining to address an argument that there was no duty to disclose with

respect to a fraud claim because the argument was “not appropriate at the

special-appearance stage”) (citing Dresser-Rand Grp. v. Centauro Capital,

S.L.U., 448 S.W.3d 577, 584 (Tex. App.—Houston [14th Dist.] 2014, no pet.));

see also Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 790–91

(Tex. 2005) (explaining that a nonresident should not be able to “defeat

                                         22
jurisdiction by proving there was no tort” and that the relevant question is

“contacts” rather than “culpability”); In re Cho, No. 02-17-00254-CV, 2017 WL
3911002, at *2 (Tex. App.—Fort Worth Sept. 7, 2017, orig. proceeding) (mem.

op.) (“A court should not reach the merits of the case when deciding a special

appearance.”). We decline to address Jason’s merit-based challenges to the

claims against him.

      For all of these reasons, we conclude that on a theory of specific

jurisdiction, Jason has sufficient minimum contacts with this state for our courts

to exercise jurisdiction over him with regard to Northwest and Riley’s direct

claims.12 See M & F Worldwide Corp., 512 S.W.3d at 885; Searcy, 496 S.W.3d

at 67. To that extent, we sustain appellants’ first and second issues, which relate

to the trial court’s jurisdiction over Jason on the basis of his minimum contacts.

Northwest and Riley’s direct claims against Jason – fair play and
substantial justice

      The trial court did not explicitly find whether jurisdiction over Jason would

comport with notions of fair play and substantial justice, the second part of our

jurisdictional inquiry.13   See M & F Worldwide Corp., 512 S.W.3d at 885;


      12
        When we hold that a trial court has jurisdiction over a nonresident
defendant on the basis of specific jurisdiction, we need not analyze whether
personal jurisdiction exists on a theory of general jurisdiction. See Spir Star AG
v. Kimich, 310 S.W.3d 868, 872 (Tex. 2010).
      13
         In part of their fourth issue, appellants contend that the trial court erred
by failing to make findings and conclusions concerning whether jurisdiction over
the O’Connells comports with fair play and substantial justice. We decline to
address that part of appellants’ fourth issue because its resolution does not affect
                                         23
Rubinstein, 497 S.W.3d at 623. As explained above, when a nonresident has

sufficient minimum contacts for a forum state to exercise jurisdiction, it usually

follows that jurisdiction does not offend notions of fair play and substantial justice.

See MasterGuard L.P., 441 S.W.3d at 381. In analyzing whether jurisdiction

comports with fair play and substantial justice, we consider, among other factors,

the burden on the defendant, the interests of the forum in adjudicating the

dispute, and the plaintiff’s interest in obtaining convenient and effective relief. TV

Azteca, 490 S.W.3d at 55.

      In part of their fourth issue, appellants contend that because the claims by

Northwest and Riley against Midwestern will be heard in Texas, “it would be

more efficient to adjudicate the entire case in the same place.” In accordance

with that argument, our supreme court has noted that adjudicating a plaintiff’s

claims “against all defendants in one proceeding provides the most efficient

means for resolving [the] disputes.” Id. at 56; see Spir Star AG, 310 S.W.3d at

879 (“[I]t would be more efficient to adjudicate the entire case in the same

place.”). Thus, we conclude that Northwest and Riley’s interests in adjudicating

their claims against all of the defendants in the same forum weigh in favor of

Texas’s jurisdiction over Jason. Further, although Jason swore in the trial court

that appearing in Texas to defend against this suit would be burdensome to his


our disposition of the appeal. See Tex. R. App. P. 47.1 (“The court of appeals
must hand down a written opinion that is as brief as practicable but that
addresses every issue raised and necessary to final disposition of the appeal.”).

                                          24
business responsibilities, we note that Midwestern litigated its own suit against

Tony through a jury trial in Texas and that Jason testified at that trial, indicating

that the burden upon him to participate in litigation in Texas is not onerous.14

      Jason argues that litigation in Nebraska would be more sensible for the

parties, but our review of his arguments and of the record reveals no compelling

reason why jurisdiction over Northwest and Riley’s claims against him in Texas is

unreasonable. See Guardian Royal Exch. Assur., 815 S.W.2d at 231. The fact

that the claims might be fairly litigated in another forum does not mean that

jurisdiction is inappropriate in this one. See Conner v. ContiCarriers & Terminals,

Inc., 944 S.W.2d 405, 420 (Tex. App.—Houston [14th Dist.] 1997, no writ)

(plurality op.) (explaining that “inconvenience is not sufficient to overcome

jurisdiction”); see also Sarieddine v. Moussa, 820 S.W.2d 837, 844 (Tex. App.—

Dallas 1991, writ denied) (stating, in the context of discussing the doctrine of

forum non conveniens, that a trial court “may not dismiss simply because it

determines that another forum is superior to that chosen by the plaintiff”).

      For these reasons, we conclude that Texas’s jurisdiction over Jason

comports with notions of fair play and substantial justice.15 See Guardian Royal


      14
        Midwestern obtained a money judgment against Tony.
      15
        Under the same rationale, we conclude that as to appellants’ derivative
claims against Tom that are based on his alleged denuding of Midwestern’s
corporate assets, jurisdiction over him comports with notions of fair play and
substantial justice. We will discuss the issue of minimum contacts for those
claims below.

                                         25
Exch. Assur., 815 S.W.2d at 231. To that extent, we sustain Northwest’s fourth

issue.

Northwest and Riley’s direct claims against Tom – no minimum contacts

         In appellants’ third issue, they contend that the trial court erred by granting

Tom’s special appearance. They assert in briefing that the trial court has specific

jurisdiction over Tom because he participated (along with Jason and Points

West) in a plan to seize cattle from Lyon Farms to repay the $1.3 million

overdraft and personally benefited from the seizure of the cattle. They contend in

their brief that to “negate specific jurisdiction, [Tom] must show that [appellants’]

claims do not arise out of the seizure of the cattle.”

         As conceded by appellants in oral argument, however, their claims with

respect to the seized cattle cannot substantially arise from their mere seizure

unconnected with Jason’s alleged misrepresentation about them. See Moki Mac,
221 S.W.3d at 585 (“[F]or a nonresident defendant’s forum contacts to support

an exercise of specific jurisdiction, there must be a substantial connection

between those contacts and the operative facts of the litigation.”). Rather, as

appellants have acknowledged, their direct claims against the O’Connells must

principally arise from Jason’s alleged misrepresentation relating to the seized

cattle and Cox’s alleged reliance, to his detriment, upon the misrepresentation.

         In oral argument in this court, appellants’ counsel conceded that absent

the alleged misrepresentation, Northwest had “no more and no less of a right to

[the cattle] that were on [Tony’s] property . . . than [Midwestern] did. . . . But by

                                           26
defrauding us, they were able to move themselves ahead of the line . . . .”

[Emphasis added.] Counsel further acknowledged that absent Jason’s alleged

misrepresentation, a claim could not arise from “two independent creditors

competing to get the same assets.”            Counsel also asserted that the dual

operative facts of appellants’ claims relating to the seized cattle were their

seizure and Jason’s misrepresentation about them.          And in their reply brief,

appellants acknowledge that their direct claims against Jason “arise from [his] trip

to Texas to seize and sell cattle while representing to Northwest that any cattle

found on Lyon Farms . . . would be used for the benefit of all the victims of the

fraudulent cattle scheme,” and their direct claims against Tom require his

direction of or participation in a tortious or fraudulent act. [Emphasis added.]

      Appellants’ arguments on appeal do not explain Tom’s factual connection

to any misrepresentation. Although Northwest and Riley pleaded in the trial court

in a conclusory fashion that Tom could be liable for claims that required his

knowledge or participation in the alleged misrepresentation,16 they did not plead


      16
        Northwest and Riley pleaded a fraud by nondisclosure claim against
Tom, but they predicated Tom’s alleged duty to disclose on a “special
relationship” formed through Jason’s alleged misrepresentation or a false
impression that flowed from the alleged misrepresentation. Similarly, Northwest
and Riley pleaded that Tom was liable for engaging in a conspiracy but
predicated the conspiracy on the conspirators’ intent to “induce [Northwest] to
refrain from taking any action to recover losses from cattle found on Lyon
Farms.”

       Northwest and Riley also pleaded that Tom could be liable for aiding and
abetting fraud, for ratifying fraud, and for knowingly participating in Jason’s
breach of a fiduciary duty, but those theories of liability require Tom’s knowledge
                                         27
facts specifying how Tom encouraged, knew about, or was involved in the

alleged misrepresentation in Texas that Jason made to Cox about the seized

cattle.17 Cf. Abdulhussein v. Rezz Invs. Ltd., No. 01-17-00096-CV, 2018 WL
769306, at *1 (Tex. App.—Houston [1st Dist.] Feb. 8, 2018, no pet.) (“[T]he

plaintiff bears the initial burden to plead factual allegations sufficient to confer

personal jurisdiction over the defendant . . . .”); Haferkamp v. Grunstein, No. 11-

10-00194-CV, 2012 WL 1632009, at *6 (Tex. App.—Eastland May 10, 2012, pet.

denied) (mem. op.) (holding that a plaintiff did not plead sufficient jurisdictional

allegations when the plaintiff’s petition was vague and conclusory). Further, our

review of the evidence presented by the parties does not indicate Tom’s role in

Jason’s alleged misrepresentation.

      Thus, we conclude that with regard to their direct claims against Tom,

Northwest and Riley did not meet their initial burden of pleading sufficient


of the alleged misrepresentation. See W. Fork Advisors, LLC v. SunGard
Consulting Servs., 437 S.W.3d 917, 921 (Tex. App.—Dallas 2014, pet. denied)
(explaining that aiding and abetting claims “require the actor, with unlawful intent,
to give substantial assistance and encouragement to a wrongdoer in a tortious
act”); FDIC/Manager Fund v. Larsen, No. 05-88-00137-CV, 1993 WL 37380, at
*7 & n.6 (Tex. App.—Dallas Feb. 11, 1993, writ denied) (op. on remand, not
designated for publication) (discussing ratification). Finally, Northwest pleaded
claims of interference with prospective business relations and of money had and
received against Tom, but Northwest based those claims on Jason’s alleged
unlawful misrepresentations.
      17
        In the “Factual Background” portion of their third amended petition,
Northwest and Riley pleaded that Tom “intended to take any cattle found in the
possession of Lyon Farms for the exclusive benefit of Midwestern Cattle” but did
not plead how Tom was involved in Jason’s alleged misrepresentation to Cox.

                                         28
allegations to bring Tom within the provisions of the Texas long-arm statute for

specific personal jurisdiction. See Rubinstein, 497 S.W.3d at 623. Even if the

petition alleges and the evidence shows, as appellants assert, that Tom has

some connection with Texas because he participated in a plan for Jason to drive

to Texas to seize cattle, the mere plan to seize and the actual seizure of the

cattle cannot support specific jurisdiction against Tom because those acts do not

comprise the operative facts of Northwest and Riley’s direct claims against him.

See Moki Mac, 221 S.W.3d at 585. We overrule appellants’ third issue except to

the extent of appellants’ derivative denuding claims against Tom.

Denuding claims against Jason and Tom

      Finally, as we explained above, after Midwestern brought a third-party

claim against Cox, Cox brought a counterclaim against Midwestern that sought

money for services that Cox pleaded he had rendered for Midwestern. In the

same pleading, Cox pleaded that Jason and Tom had denuded Midwestern of its

corporate assets, and he pleaded that Jason and Tom were liable for

Midwestern’s obligations to him under a denuding theory. More specifically, Cox

pleaded that the O’Connells had transferred Midwestern’s corporate assets to

other business ventures that they owned.        Cox also pleaded that the new

business ventures “continue[d] to operate in the same manner and, in fact, in the

same facility . . . as Midwestern . . . [had] operated. The O’Connells . . . simply

changed the names of the operation in an effort to avoid obligations to creditors

of Midwestern . . . .” Similarly, Northwest and Riley relied on a denuding theory

                                        29
in their live pleading to assert that the O’Connells should be liable for

Midwestern’s debts and obligations. On appeal, the O’Connells contend that no

jurisdiction exists with respect to these denuding claims only because if

“denuding occurred[,] . . . there is no suggestion it happened in Texas or caused

a harm in Texas.”18

      The “denuding” theory allows for a defendant’s personal liability for the

obligations of a corporation when the defendant has stripped the corporation of

its assets that the corporation could have used to pay a creditor or a claimant.

See World Broad. Sys., Inc. v. Bass, 328 S.W.2d 863, 866 (Tex. 1959); Francis

v. Beaudry, 733 S.W.2d 331, 335 (Tex. App.—Dallas 1987, writ ref’d n.r.e.).

Under the denuding theory, liability on the individual defendant is derivative of the

corporation’s liability for some obligation.   See Francis, 733 S.W.2d at 335;

Fagan v. La Gloria Oil & Gas Co., 494 S.W.2d 624, 632 (Tex. Civ. App.—

Houston [14th Dist.] 1973, no writ).




      18
        We emphasize that on appeal, the O’Connells contest jurisdiction over
appellants’ denuding claims against them based only on pleadings; they do not
argue that the record contains insufficient evidence of denuding or provide any
analysis of the evidence in the record related to denuding. Similarly, we cannot
locate any part of the record in which the O’Connells contested jurisdiction over
appellants’ denuding claims on the basis that appellants did not provide sufficient
evidence to prove that denuding occurred. Without the benefit of briefing from
the O’Connells, we decline to undertake our own review of the lengthy record for
evidence related to denuding. See Tex. R. App. P. 38.1(i) (stating that a brief
must contain “a clear and concise argument for the contentions made, with
appropriate citations to authorities and to the record”).

                                         30
      The O’Connells do not argue in this appeal that Midwestern does not have

sufficient jurisdictional contacts with Texas to establish personal jurisdiction.

Because the O’Connells’ liability under a denuding theory, if any, derives from

Midwestern’s liability, we conclude that Midwestern’s jurisdictional contacts with

Texas may be imputed to them. See Karaa v. Aramoonie, No. 05-17-00571-CV,

2018 WL 1373958, at *4 (Tex. App.—Dallas Mar. 19, 2018, no pet.) (mem. op.)

(explaining that under the alter ego theory of corporate owner liability, the

corporation’s jurisdictional contacts may be imputed to the owner); Davey v.

Shaw, 225 S.W.3d 843, 854 (Tex. App.—Dallas 2007, no pet.) (stating the

same); see also Patin v. Thoroughbred Power Boats Inc., 294 F.3d 640, 653 (5th

Cir. 2002) (“[F]ederal courts have consistently acknowledged that it is compatible

with due process for a court to exercise personal jurisdiction over an individual or

a corporation that would not ordinarily be subject to personal jurisdiction in that

court when the individual or corporation is an alter ego or successor of a

corporation that would be subject to personal jurisdiction in that court.”). And

because we have already held that jurisdiction over Jason and Tom does not

offend notions of fair play and substantial justice, we conclude that the trial court

erred to the extent that it dismissed appellants’ denuding claims against Jason

and Tom. We sustain appellants’ first through fourth issues to that extent.




                                         31
                                    Conclusion

      Having sustained appellants’ first and second issues and dispositive

portions of its fourth issue, we hold that the trial court erred by concluding that it

does not have jurisdiction over Jason.        We reverse the trial court’s “Order

Granting Newly Added Defendants’ Special Appearance” to the extent that the

order grants Jason’s special appearance and dismisses appellants’ claims

against him. Having overruled appellants’ third issue in part, we hold that the trial

court did not err by concluding that it does not have jurisdiction over Tom for

Northwest and Riley’s direct claims against him. We affirm the trial court’s order

to the extent that it dismisses Northwest and Riley’s direct claims against Tom:

fraud by nondisclosure, civil conspiracy, knowing participation in a breach of

fiduciary duty, interference with prospective business relations, and money had

and received.

      But having sustained appellants’ third issue in part and having held that

jurisdiction over Tom does not offend traditional notions of fair play and

substantial justice as argued by appellants in their fourth issue to the extent of

appellants’ denuding claim against him, we reverse the trial court’s order to the

extent that it dismisses appellants’ denuding claim against Tom. We remand this

case to the trial court for further proceedings consistent with this opinion.19


      19
       We emphasize that we do not intend for any part of our analysis to
express an opinion on the merits of the causes of action at issue. See
Rubinstein, 497 S.W.3d at 624 (“The issue in question is whether the trial court
can exercise personal jurisdiction over Rubinstein given his contacts with Texas,
                                         32
                                                     /s/ Wade Birdwell
                                                     WADE BIRDWELL
                                                     JUSTICE


PANEL: WALKER, MEIER, and BIRDWELL, JJ.

DELIVERED: June 14, 2018




not whether Lucchese has a viable cause of action against him. Personal
jurisdiction may exist even if the plaintiff ultimately loses his suit or has less than
a certain claim.”).

                                          33